282 S.W.3d 416 (2009)
STATE of Missouri, Respondent,
v.
Heather Charlene ARGUELLO, Appellant.
No. WD 68566.
Missouri Court of Appeals, Western District.
May 12, 2009.
William J. Swift, Columbia, MO, for appellant.
Shaun J. Mackelprang, Mary H. Moore, Jefferson City, MO, for respondent.
Before DIV I: LISA WHITE HARDWICK, Presiding Judge, THOMAS H. NEWTON, Chief Judge and JAMES E. WELSH, Judge.

ORDER
PER CURIAM.
Heather Arguello appeals from her jury conviction on one count of first-degree child endangerment. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction. Rule 30.25(b).